UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6083



LARRY JORDAN,

                                                 Plaintiff - Appellant,

             versus


NORTH CAROLINA        DEPARTMENT   OF   CORRECTION;
EMILIO PAGAN,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-553-5-BO)


Submitted:    February 20, 2003             Decided:   February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry     Jordan     appeals       from   the     district      court’s      order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply

with the court’s order directing Jordan to amend his complaint. We

have reviewed the record and find no reversible error.                           In the

briefing    order,     Jordan    was    warned    that    this     court      would   not

consider issues not specifically raised in his informal brief. See

4th Cir. R. 34(b).       Nonetheless, Jordan’s informal brief does not

challenge the grounds for the district court’s dismissal of his

complaint,    but     instead    addresses       the     merits    of   his     claims.

Accordingly, we affirm. We dispense with oral argument because the

facts   and   legal     contentions      are     adequately       presented     in    the

materials     before    the     court    and   argument     would       not    aid    the

decisional process.




                                                                               AFFIRMED




                                          2